Citation Nr: 0406504	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  95-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.   
 
2.  Entitlement to service connection for headaches including 
as due to an undiagnosed illness.   
 
3.  Entitlement to service connection for a hysterectomy with 
a history of uterine fibroids.   
 
4.  Entitlement to a rating higher than 10 percent for a skin 
condition.   
 
5.  Entitlement to a higher (compensable) rating for a right 
ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran's service has not been verified, but the RO 
reports that she had service from November 1979 to April 1980 
(it is unknown whether this was initial active duty for 
training with the Reserve or whether it was active duty), and 
the RO also reports that she had active duty from December 
1990 to September 1991.  She reportedly had other periods of 
active duty for training or inactive duty training in the 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO rating decisions.  An 
August 1994 RO decision granted service connection and a 
noncompensable rating for a skin condition (seborrheic 
dermatitis), and the veteran appealed for a higher rating.  
Service connection was also denied for a left shoulder 
disability and for headaches, and the veteran appealed such 
determination.  A September 1997 RO decision denied service 
connection for a hysterectomy with a history of uterine 
fibroids, and the veteran appealed.  She testified at an RO 
hearing in December 1997.  A March 1998 RO decision increased 
the rating for the veteran's service-connected skin condition 
to 10 percent, and she continued to appeal for an even higher 
rating.  The RO also granted service connection and a 
noncompensable rating was a right ankle disability, and the 
veteran initiated an appeal for a higher rating (as explained 
below, she did not complete an appeal of such issue).  
Another March 1998 RO decision denied service connection for 
headaches including as due to an undiagnosed illness, and the 
veteran appealed that decision.  In September 2000, the Board 
remanded the case to the RO for further action.  

The present decision addresses the claim for a rating higher 
than 10 percent for a skin condition, as well as the issue of 
timeliness of appeal of the claim for a  higher (compensable) 
rating for a right ankle disability.  The issues of 
entitlement to service connection for a left shoulder 
disability, for headaches including as due to an undiagnosed 
illness, and for a hysterectomy with a history of uterine 
fibroids, are the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  The veteran's service-connected skin condition 
(seborrheic dermatitis) affects her scalp and facial area; it 
involves itching, flaking, and diminished hair growth and 
loss of hair on the scalp; and she wears a wig because of the 
condition.  The seborrheic dermatitis produces impairment 
equivalent to the analogous condition of eczema with constant 
itching, extensive lesions, or marked disfigurement.  This 
level of impairment has continued since the effective date of 
service connection.

2.  In March 1998, the RO granted service connection and a 
noncompensable rating for a right ankle disability, and in 
that month notified the veteran of the decision; in March 
1998, she filed a notice of disagreement; the RO sent her a 
statement of the case in April 2000; and she filed her 
substantive appeal no earlier than July 2000 (the date of an 
informal hearing presentation from her representative which 
lists the issue), which is late.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
veteran's skin disorder (seborrheic dermatitis) has 
continously been 30 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7806 (2002).  

2.  The veteran did not timely perfect an appeal from the 
RO's decision which denied a compensable rating for a right 
ankle disability, and the Board has no jurisdiction to review 
the merits of the claim.  38 U.S.C.A. §§ 7104, 7105, 7108, 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin disorder--factual background

The veteran's service has not been verified, but the RO 
reports that she had active service from November 1979 to 
April 1980 (it is unknown whether this was initial active 
duty for training with the Reserve or whether it was active 
duty), and the RO also reports that she had active duty from 
December 1990 to September 1991.  She also had other periods 
of active duty for training or inactive duty for training in 
the Army Reserve.  Service medical records show that she was 
treated for skin problems.  An April 1991 examination noted 
that she had acne of the face and forehead.  Other service 
medical records refer to a severe dry scalp, and rule out 
alopecia.  

VA treatment records show treatment for disorders including 
skin problems.  A December 1992 history and physical 
examination report noted that the veteran complained that her 
hair was falling out.  She stated that her hair had grown to 
the nape of her neck, but that it had started to come out in 
patches with lots of large flakes of dandruff.  The veteran 
also complained of a rash on her face which she indicated was 
not present before being in Saudi Arabia.  She noted that the 
rash was on both cheeks and that there had been no 
improvement with medication.  The examiner reported that the 
veteran had acne-like pimples on the cheeks and chin only and 
that there was no exudate or itching.  It was noted that her 
scalp had lots of patchy hair loss and that the average 
length of her hair was from 1 to 1-1/2 inches.  The veteran 
also had lots of dandruff.  The impression included hair loss 
and a scalp condition of undetermined origin and a rash on 
the face.  

A January 1993 consultation report noted that the veteran had 
global hair breakage with large amounts of dandruff/scaling 
that could be observed between the tracks of her hair weave.  
Hyperpigmented maculopapules were also noted on both cheeks 
and on the chin.  The assessment was seborrheic dermatitis, 
possible history of alopecia, and hair breakage secondary to 
hair care.  An October 1993 entry related an assessment of 
seborrheic dermatitis.  

On October 28, 1993, the RO received the veteran's claim for 
service connection for a skin condition which she said 
involved loss of hair.

The veteran underwent a VA general medical examination in May 
1994.  She reported that following her return from Saudi 
Arabia, she developed marked hair loss which required wearing 
a wig.  She reported that she was on different medication 
previously which seemed more effective than her present 
medication which she stated was presently causing a slow 
return of her hair.  The examiner noted that the examination 
revealed a wig in place with short re-growth (about 1 inch of 
generalized hair without specific areas of alopecia).  It was 
noted that areas of dandruff were present and that the skin 
was otherwise within normal limits.  The diagnoses included 
chronic hair loss, subsiding with treatment.  

In August 1994, the RO granted service connection and a 
noncompensable rating for seborrheic dermatitis, effective 
October 28, 1993.  

VA treatment records dated from 1995 reflect treatment for 
several disorders including skin disorders.  A February 1995 
entry noted that the veteran had current problems including 
acne and seborrheic dermatitis.  An April 1995 entry related 
an assessment of acne and seborrheic dermatitis.  

In her June 1995 substantive appeal, the veteran reported 
that her seborrheic dermatitis had not improved.  She stated 
that she was continuing to experience hair loss as well as 
scaly patches on her face which would become inflamed.  The 
veteran indicated that she was using prescription shampoo for 
her condition.  

VA treatment records dated from September 1995 to July 1997 
refer to treatment for several disorders.  

At the December 1997 RO hearing, the veteran testified that 
if she didn't use medications including a topical solution, 
creams, and a coal tar shampoo, her face would break out and 
she would have flaking of the scalp as well as puss.  She 
stated that she had a lot of itching.  The veteran also 
reported that she suffered social embarrassment, that her 
hair would not fully grow back, and that she had to resort to 
wearing a wig or hair extensions.  She indicated that her 
hair was dry and brittle.  

A March 1998 RO decision increased the rating for the 
veteran's service-connected skin condition to 10 percent, 
effective October 28, 1993.  

In March 1998 statements, the veteran maintained that her 
skin disorder should be rated 30 percent.  She reported that 
she had constant flaking and itching on her face and scalp.  
She stated that she had a great deal of hair loss and that 
her hair would not grow.  The veteran reported that she wore 
a hair weave to cover the bald spots.  

VA treatment records dated from 1998 to 2003 refer to 
continued treatment.  A June 2000 entry noted that the 
veteran complained of irritated, itching skin in the right 
groin for two months.  She reported that she had used 
ointments which had not helped.  The examiner noted that the 
veteran had acne which seemed to be returning.  It was noted 
that she had used Retin A and Cleocin T in the past which had 
both worked well.  The assessment included probable fungal 
infection of the skin and acne.  A December 2000 entry noted 
that the veteran used Retin A and Clindamycin topically for 
acne and that she reported that the medication helped.  

The veteran underwent an examination for the VA (performed by 
QTC Medical Services) in June 2003.  It was noted that she 
had been suffering from seborrheic dermatitis since 1991.  
The veteran reported that due to her skin condition, she 
suffered itching and crusting.  She indicated that the 
symptoms occurred intermittently, as often as every month, 
with each occurrence lasting two weeks.  The veteran stated 
that her ability to perform daily functions during flare-ups 
was limited.  It was reported that her skin disease did not 
involve any areas that were exposed to the sun.  The veteran 
noted that over the past twelve months, she had received 
topical medication only for the skin condition.  It was noted 
that there was no functional impairment resulting from the 
condition and that such did not result in any time lost from 
work.  The examiner reported that there were signs of skin 
disease located on the scalp with exfoliation.  The examiner 
noted that there was no ulceration, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, and limitation of 
motion.  The examiner indicated that the skin condition 
coverage of the exposed area was 5 percent.  It was noted 
that the skin lesions were not associated with systemic 
disease and that they did not manifest in connection with a 
nervous condition.  The diagnosis was seborrheic dermatitis 
and facial acne.  The examiner commented that the veteran's 
skin condition was seborrheic dermatitis on the scalp 
manifest by itching, exfoliation on and off on an average of 
once per month with each time lasting about two weeks or 
less, with the veteran having to wear a wig and apply topical 
medications to keep it under control.  The examiner remarked 
that the veteran's hair growth was affected and that it 
stayed short all of the time.  

II.  Skin disorder--analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim for a rating higher than 10 percent 
for a skin condition (seborrheic dermatitis).  VA 
examinations have been provided, and identified relevant 
medical records obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for evaluating skin conditions changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

The veteran's service-connected seborrheic dermatitis may be 
rated by analogy under the old criteria for eczema.  38 
C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  The Board finds 
that this rating method is the method most favorable to the 
veteran.

Under such old criteria, in effect prior to August 30, 2002, 
a noncompensable rating is warranted for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned when there is 
ulceration or extensive foliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The medical evidence since the effective date of service 
connection essentially shows that the veteran's service-
connected seborrheic dermatitis has primarily involved the 
scalp area, and to a lesser extent the facial area.  She has 
experienced itching and flaking of the skin.  Most notable is 
impaired growth of hair and loss of hair on the scalp.  This 
problem is so bad that she has been using a wig due to 
embarrassment from hair loss.  She maintains that this 
condition should be rated 30 percent.  As noted, although the 
service-connected skin condition is seborrheic dermatitis, it 
may be rated by analogy to eczema under the old version of 
Diagnostic Code 7806 for eczema.  The Board finds that the 
seborrheic dermatitis produces impairment equivalent to the 
analogous condition of eczema with constant itching, 
extensive lesions, or marked disfigurement.  This supports a 
30 percent rating under the old version of Diagnostic Code 
7806.  

While the seborrheic dermatitis may fluctuate somewhat on a 
day to day basis, the evidence shows it has remained 
essentially constant at the 30 percent level since the 
effective date of service connection.  Thus the 30 percent 
rating for seborrheic dermatitis is to be continuous since 
the effective date of service connection, without "staged 
ratings."  See Fenderson v. West, 12 Vet.App. 119 (1999).  
In granting this benefit, the Board has considered the 
benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b).

The Board also concludes that a rating in excess of 30 
percent is not warranted for seborrheic dermatitis at this 
time.  The medical evidence does not show the 50 percent 
requirements of the old version of Diagnostic Code 7806.  
Moreover, under the new rating criteria for skin disorders 
(38 C.F.R. § 4.118 (2003), effective since August 30, 2002), 
the veteran's skin condition does not meet the requirements 
listed for a rating higher than 30 percent under Code 7800 
for disfigurement of the head, face, and neck; the skin 
condition does not meet the requirements listed for a rating 
higher than 30 percent under the new version of Code 7806 for 
dermatitis or eczema; and the 30 percent rating which the 
Board has assigned exceeds the maximum rating for alopecia 
under Codes 7830 and 7831.

III.  Right ankle disability--timeliness of appeal

With respect to the claim for a higher (compensable) rating 
for a right ankle disorder, the file shows the veteran has 
been informed of the issue of timeliness of her appeal and 
has been given an opportunity to provide evidence and 
argument on the matter.  There has been compliance with due 
process on the timeliness question.  38 C.F.R. § 20.101(c), 
(d); Marsh v. West, 11 Vet.App. 468 (1998).  

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him/her notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the 1-year period which 
follows the RO's notice to him/her of the adverse decision, 
whichever period ends later.  A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 
(1993).

The file shows that in March 1998, the RO granted service 
connection and a noncompensable rating for a right ankle 
disability, and in that same month the veteran was notified 
of the decision.  In March 1998, she filed a timely notice of 
disagreement, seeking a higher (compensable) rating for the 
condition.  The RO sent her a statement of the case in April 
2000.  The veteran did not file a substantive appeal until at 
least July 2000 (the date of an informal hearing presentation 
from her representative which solely lists the issue), which 
is late, being more than 60 days after issuance of the 
statement of the case, and beyond the 1-year period following 
notice of the adverse decision.  

As the veteran did not perfect an appeal with a timely 
substantive appeal, the Board has no jurisdiction to review 
the merits of the claim for a higher (compensable) rating for 
a right ankle disorder, and the appeal of this claim must be 
dismissed as untimely.  


ORDER

A higher rating of 30 percent for a skin condition is 
granted.  

The appeal for a higher rating for a right ankle disability 
is dismissed.  


REMAND

The other issues on appeal are entitlement to service 
connection for a left shoulder disability, for headaches 
included as due to an undiagnosed illness, and for a 
hysterectomy with a history of uterine fibroids.  

The case was previously remanded by the Board in September 
2000, partly to verify the dates of all of the veteran's 
periods of service, including periods of active duty, active 
duty for training, an inactive duty training.  Copies of all 
DD Forms 214 were also to be obtained.  

The RO reports that the veteran had service from November 
1979 to April 1980 (it is unknown whether this was an initial 
period of active duty for training with the Reserve or 
whether it was active duty), and that she had active duty 
from December 1990 to September 1991.  She reportedly had 
other periods of active duty for training and active duty for 
training in the Army Reserve.  While a reservist, the veteran 
presumably had the usual periods of active duty for training 
(typically annual training of about two weeks) and inactive 
duty training (typically once a month weekend drill).  The 
Board notes that the RO has made some unsuccessful attempts 
to verify the veteran's periods of service.  However, the 
veteran's periods of service have still not been verified.  
See Stegall v. West, 11 Vet.App. 268 (1998).  The exact dates 
of service are obviously important in a claim for service 
connection, as they provide the reference points for 
determining if a disability was incurred in or aggravated by 
service.

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with her claims includes making an 
effort to verify the dates of all of her periods of service, 
including active duty, active duty for training, and inactive 
duty training; obtaining her personnel records and any 
additional service medical records; obtaining additional 
pertinent post-service medical records; and considering 
whether VA examinations are warranted.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, these issues are remanded for the following:  

1.  The RO should contact all appropriate 
service department offices and obtain 
documentation which clearly sets forth the 
exact dates of all of the veteran's 
periods of service (as well as character 
of discharge), including periods of active 
duty, active duty for training, and 
inactive duty training.  Copies of all DD 
Forms 214 should also be obtained.  

2.  The RO should contact all appropriate 
service department offices to obtain the 
veteran's service personnel records as 
well as any additional service medical 
records (including those from ongoing 
Reserve service).  

3.  Based on all assembled evidence, the 
RO should consider whether VA examinations 
with medical opinions are warranted for 
the service connection claims, considering 
the standards of 38 C.F.R. § 3.159(c)(4).

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a left shoulder 
disability, for headaches including as due 
to an undiagnosed illness, and for a 
hysterectomy with a history of uterine 
fibroids.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



